Case 7:19-cv-00151-BO Document 40 Filed 09/18/20 Page 1 of 5
                                          DISCUSSION

       Under the Social Security Act, 42 U.S .C. § 405(g) , this Court's review of the

Commissioner's decision is limited to determining whether the decision, as a whole, is supported

by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389, 40 I (1971 ). Substantial evidence is "such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion." Johnson v. Barnhart , 434

F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. " 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987) . If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)( 4),

416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the
                                                 2




          Case 7:19-cv-00151-BO Document 40 Filed 09/18/20 Page 2 of 5
claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant ' s impairment meets or medically equals a

Listing, disability is conclusively presumed . If not, at step four, the claimant ' s residual functiona l

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on hi s age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 4 16.920(a)(4).

         After determining that plaintiff had not engage m substantial gainful activity since

February 1, 2016, the ALJ found that plaintiff had severe impairments, specifically asthma,

migraine headaches, bipolar disorder, anxiety disorder, and obesity, but that they did not meet or

medically equal the severity of one of the listed impairments. The ALJ found that plaintiff could

perform medium work with some limitations. The ALJ fo und that plaintiff could not perform her

past relevant work as a legal assistance, receptionist, or accounting clerk , but found that,

considering plaintiffs age, education , work experience, and RFC, there were jobs which existed

in significant numbers in the national economy that plaintiff could perform. Thus, the ALJ

determined that plaintiff was not disabled as of the date of her decision, which was October 25,

2018 .

         Plaintiff contends first that the ALJ erred in her RFC assessment, specifically in her

assignment of weight to the opinions of Dr. Angel Vasquez, claimant' s treating physician.

Substantial evidence supports the ALJ's findi ng that plaintiff could perform medium work with


                                                    3




           Case 7:19-cv-00151-BO Document 40 Filed 09/18/20 Page 3 of 5
some additi ons . An ALJ makes an RFC assessment based on all of the relevant medical and other

evidence. 20 C.F.R. § 404.1545(a)(3). A treating physician ' s opinion is entitled to controlling

weight if it is both well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other medical evidence in the case record. 20 C.F.R. §

4 l 6.927(d)(2) .

        The ALJ afforded the op inion of Dr. Vazquez partial weight but not contro lling weight,

finding that Dr. Vazquez ' s opinions were not reasonably consistent with the weight of the overall

evidence or hi s treatment notes. Tr. 29. The ALJ's decision in this regard is supported by

substantial evidence. Dr. Vazquez repeatedly found no abnormalities on mental status evaluation

except an anxious mood , and the overall course of treatment shows that the medications were

effective in controlling plaintiffs symptoms, with plaintiff consistently reporting only occasional

irritabi lity and anxiety . Tr. 1905- 06, 191 8, 125, 1932, 193 9, 1946, 1953, 1960, 1967. While

plaintiff relies on appointments supporting her position, the ALJ reaso nably evaluated the entire

treatment hi story. The ALJ's decision to give only partial weight to Dr. Vazquez' s opinions and

conclusion that plaintiff is able to meet the limited mental demands of the work described in the

RFC assessment appear to be based on the record evidence.

        Plaintiff further contends that the ALJ failed to cred it the testimony of the vocational expert

because the hypotheticals presented to the expert did not consider all of the medically documented

impairments. However, a hypothetical question to a vocational expert is unimpeachable if it

adequately reflects an RFC for whi ch the ALJ has suffic ient evidence. Fisher v. Barnhart, 181

Fed. App 'x 359, 365 (4th Cir. 2006). Here, as previously discussed , the ALJ's decision not to give

controlling weight to Dr. Vazquez' s opinions was based on record evidence, and the ALJ therefore


                                                   4




           Case 7:19-cv-00151-BO Document 40 Filed 09/18/20 Page 4 of 5
did not need to includ e the extreme limitations mentioned by Dr. Vazquez in the RFC or in her

hypothetical questions to the vocational expert.

       The Court finds no error in the ALJ's analysis or explanation of the weight afforded to Dr.

Vazquez' s opinion or the testimony of the vocatio nal expert. The RFC finding is sufficiently

supported by substantial evidence.

                                         CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court

concludes that the decision as a whole is supported by substantial evidence and the correct legal

standard was applied. Accordingly, plaintiffs motion for judgment on the pleadings [DE 33) is

DENIED and defendant ' s motion [DE 36) is GRANTED. The decision of the Commissioner is

AFFIRMED .



SO ORDERED, thi s     p1       day of September, 2020.



                                             ~u2LJ~
                                             TENciw.Bofu
                                              CHIEF UNITED ST A TES DISTRICT JUDGE




                                                   5




          Case 7:19-cv-00151-BO Document 40 Filed 09/18/20 Page 5 of 5
